Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belevich (US 2017/0112476 A1), in view of Spect (US 2013/0144166 A1) and Li (US 20050056920 A1).
Regarding claim 1, Belevich teaches an ultrasound probe comprising:
a first assembly [#12 left transducer array; fig. 1];
a second assembly coupled with the first assembly [#16 center transducer array], and configured to be rotatable between a first position of being unfolded with respect to the first assembly and a second position of being folded on the first assembly [fig. 3 shows hinges between transducer arrays; 0129 In other embodiments, a sonographer may adjust the arrays of an adjustable probe to conform to a patient's anatomy.];

a second case forming an outer appearance of the second assembly [fig. 1 shows single line surrounding #16 transducer array];
a first acoustic module disposed inside of the first case [#12 and #16 transducer arrays depict transducer elements indexed as aperture n…j…k #13];
a second acoustic module disposed inside of the second case [#12 and #16 transducer arrays depict transducer elements indexed as n…j…k #17];
a first space reducing portion configured to reduce a space between the first acoustic module and the second acoustic module when the second assembly is at the first position [hinge shown in fig. 3 adjusts angle of #12 and #16 as shown in fig. 1 where distance tapers between arrays closer to the array face],
wherein the first space reducing portion includes at least one of a la-th space reducing portion disposed in at least a portion of the first case toward the second assembly [fig. 1 shows single line on right side of #12 transducer array], and a lb-th space reducing portion disposed in at least a portion of the second case toward the first assembly [fig. 1 shows single line on left side of #16 transducer array which is facing #12 array],
wherein the la-th space reducing portion has a thinner thickness than other portions of the first case [fig. 1 #12 transducer array shows side line which is thinner than double line rectangle around perimeter of #12], and
wherein the lb-th space reducing portion has a thinner thickness than other portions of the second case [fig. 1 a similar thinner element is also shown in #16 array as described for #12 array].

Belevich does not explicitly teach … and yet Li teaches a first electronic component disposed inside of the first case and configured to drive the first acoustic module; a second electronic component disposed inside of the second case and configured to drive the second acoustic module [0005 mentions transducers (multiple); 0024 In one embodiment, packaged electronic device 301 is a packaged sensor device with a transducer being implemented in one of die 303 and die 305 and a signal controller application specific integrated circuit (ASIC) being implemented in the other of die 303 and die 305 for converting the mechanical signal into an electrical signal. In some embodiments, the transducer and signal controller maybe implemented in the same die.; fig. 3; 0036 lead frame…in some embodiments…screen, control unit, and peripheral unit are implemented in one housing].
It would have been obvious to combine the hinged transducer arrays as taught by Belevich, with the integrated transducer and signal controller as taught by Li so that image quality may not be lost to undesired cabling.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belevich (US 2017/0112476 A1), Spect (US 2013/0144166 A1), and Li (US 20050056920 A1) as applied to claim 1 above, and further in view of Popp (US 2005/0215895 Al).
Regarding claim 3, Belevich teaches adjustable arrays with angle/distance adjustment by hinge. However Popp teaches the ultrasound probe according to claim 1, wherein the 1a-th space reducing portion exposes at least one portion of the first acoustic module to the outside of the first case, and wherein the 1b-th space reducing portion exposes at least one portion of the second acoustic module to the outside of the second case [fig. 11b shows rounded/beveled ends of transducers joined at a hinge which are on the outside edge of the transducers, which transducers when unfolded are exposing transducer radiating surfaces to the outside environment].
It would have been obvious to modify the degree of folding as shown in Belevich, with the truly folded arrays as taught by Popp so that the entire transducer arrays may be made more compact for transport.
Regarding claim 4, Belevich as modified by Popp also teaches the ultrasound probe according to claim 3, wherein when the second assembly is at the first position, a portion of the first acoustic module exposed to the outside of the first case through the 1a-th space reducing portion contacts a portion of the second acoustic module exposed to the outside of the second case through 1b-th space reducing portion [fig. 6b shows that in folded position ultrasound catheter segments and ends are in contact].
Regarding claim 5, Belevich as modified by Popp also teaches the ultrasound probe according to claim 1, further comprising a second space reducing portion and configured to reduce a space between the first acoustic module and the second acoustic module when the second assembly is at the second position, wherein the second space reducing portion includes at least one 
Regarding claim 6, Belevich as modified by Popp also teaches the ultrasound probe according to claim 5, wherein the 2a-th space reducing portion has a thinner thickness than other portions of the first case, and wherein the 2b-th space reducing portion has e a thinner thickness than the other portion of the second case [Belevich depicts thin single line side wall as compared with thick double line top wall; Popp describes an unfolding transducer surface which is the consequence of contacting two thin side walls by folding – see 0053 “In a first configuration, the balloon is folded in a manner to create a pocket, as depicted in FIGS. lA and lC.”; 0015 “This balloon, when expanded, assumes a flat shape, thereby unfolding two transducer surfaces to form an effectively single, wide transducer.”].
Regarding claim 7, Belevich as modified by Popp also teaches the ultrasound probe according to claim 5, wherein the second space reducing portion exposes at least one of the first acoustic module and the second acoustic module to the outside [0015; 0053 – i.e., when balloon is inflated, transducers unfold about hinge mechanisms and hence transducer radiating surfaces are exposed for imaging – see fig. 6a].

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belevich (US 2017/0112476 A1), Spect (US 2013/0144166 A1), and Li (US 20050056920 A1) as applied to claim 1 above, and further in view of Degertekin (US 2017/0119348 A1).
Regarding claim 8, Belevich teaches a hinge along with transducer arrays [fig. 6]. However Degertekin explicitly teaches the ultrasound probe according to claim 1, further comprising: a hinge unit rotatably connecting the first assembly to the second assembly; and a connection member electrically connecting the first assembly to the second assembly, and passing the hinge unit [see fig. 2 for elements described next; 0067-0068 “Structure distal end 82 comprises two 2D generally rectangular supports 87A, 87B which are connected by a common element 89 that acts as a hinge, so that the two 2D supports fold about a hinge line 84, parallel to the z-axis, in element 87. … Electrical interconnects 88 from arrays 24A, 24B are formed on flexible printed circuit substrate 86, typically by lithographing conductive traces onto the substrate, the connections connecting the arrays to module 52 in console 48. As is described above, because of the structure of the transducers in arrays 24A, 24B, the number of interconnects 88 is reduced, typically to approximately 30.”].
It would have been obvious to modify the mechanically depicted hinge of Belevich, with the flexible circuit board with conductive interconnects of Degertekin so that transducer signals maybe carried to and from the transducer elements.
Regarding claim 9, Belevich does not explicitly teach … and yet Degertekin as modified teaches the ultrasound probe according to claim 8, wherein the connection member passes a rotation shaft of the hinge unit [0067-0068].
Regarding claim 10, Belevich does not explicitly teach … and yet Degertekin as modified teaches the ultrasound probe according to claim 8, wherein the connection member comprises at least one of a Flexible Printed Circuit Board (FPCB) and a cable [0067-0068].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belevich (US 2017/0112476 A1), Spect (US 2013/0144166 A1), and Li (US 20050056920 A1) as applied to claim 1 above, and further in view of Yuan (US 2006/0276711 A1).
Regarding claim 11, Belevich does not explicitly teach … and yet Yuan teaches the ultrasound probe according to claim 1, further comprising: a hinge unit rotatably connecting the first assembly to the second assembly [see hinges #102 between transducer arrays #103]; a connection member accommodating portion connecting the first assembly to the second assembly, and made of a flexible material; and a connection member electrically connecting the first assembly to the second assembly, and disposed in the inside of the connection member accommodating portion [0040 “Coupling member 150 is preferably adapted to allow portion 140 to swing between the deployed and undeployed layouts with relatively little resistance. Coupling member 150 is preferably a flexible member that provides a sufficient degree of rigidity to maintain the proper alignment for portions 140 and 141 when in the deployed layout. FIG. 2C depicts one example embodiment of imaging device 102 where coupling member 150 is a flexible membrane having multiple conductive traces 232. Conductive traces 232 can be routed through portion 140 to communicatively couple transducer elements 110 with the image processing system.”].
It would have been obvious to combine the rotatable hinge transducer arrays of Belevich, with the flexible coupling member having multiple conductive traces routed through as taught by .

Response to Arguments
Applicant’s arguments, see pgs. 5-9, filed 1/29/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Belevich (US 2017/0112476 A1), Spect (US 2013/0144166 A1), and Li (US 20050056920 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645